IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL BROWN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-0406

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 16, 2014.

An appeal from the circuit court for Leon County.
Angela C. Dempsey, Judge.

Jeffrey E. Lewis, General Counsel, and Melissa Joy Ford, Assistant Regional
Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Tallahassee, for Appellant. Michael Brown, pro se, Appellant.

Pamel Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, ROBERTS, and CLARK, JJ., CONCUR.